DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 17/145,012, filed on January 08, 2021. Claims 1-9 are pending in this application and have been rejected below. 

Priority
The Examiner has noted this Application is a Continuation of PCT Application PCT/JP2019/026358 filed July 02, 2019 which claims Foreign Priority to Japanese Application JP2018-162403 filed August 31, 2018.

Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) filed on January 08, 2021 and September 14, 2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and are considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are directed towards a device and claim 9 is directed towards a non-transitory computer readable medium, which are among the statutory categories of invention.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite diagnosing a sign of equipment failure based on a comparison with an estimation of an environment where the equipment is installed.
Claim 1 recites limitations directed to an abstract idea based on mental processes and certain methods of organizing human activity. Specifically, analyze the acquired data, and to thereby extract a feature quantity of the data, to collate the extracted feature quantity of the data with a classification model being set in advance for each item of the feature quantity of an individual apparatus, and to thereby estimate an installing environment of the equipment, and to diagnose a sign of a failure of the equipment by comparing the estimated installing environment of the equipment with a threshold, and to correct the threshold to be used for comparison with the installing environment of the equipment, according to an attribute value of attribute 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites acquire data collected by a portable apparatus and concerning equipment being a monitoring target and store attribute information of each piece of equipment, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a device comprising processing circuitry and a portable apparatus at a high-level of generality such that it amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The non-transitory computer readable medium recorded with a program executable by a computer recited in claim 9 also amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claim 9 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including a device comprising processing circuitry, a portable apparatus Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification Fig. 2; [0022]; [0087]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 2, 3 and 7 recites storing, collecting, extracting and displaying limitations respectively, which is considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claim 8 recites wherein the apparatus is a sensor mounted in a mobile terminal carried by a maintenance personnel member or a camera mounted in the mobile terminal carried by the maintenance personnel member, which merely recites 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon et al. U.S. Patent No. 7,851,758 [hereinafter Scanlon], and further in view of Ciasulli et al., U.S. Publication No. 2016/0153806 [hereinafter Ciasulli]. 

Referring to Claim 1, Scanlon teaches: 
An installing environment estimation device comprising:
processing circuitry to acquire data collected by a portable apparatus and concerning equipment being a monitoring target (Scanlon, [col. 4, ln. 53-57]), “an inspection 
to analyze the acquired data, and to thereby extract a feature quantity of the data, to collate the extracted feature quantity of the data with a classification model being set in advance for each item of the feature quantity of an individual apparatus, and to thereby estimate an installing environment of the equipment (Scanlon, [col. 9, ln. 42-64]), “the identifying (e.g., authenticating) information may be included in a header file appended to, collocated, or associated with the captured image file data. The header and/or embedded information may include any information related to the captured image or the current state of inspection system 104, including the date and/or time of image capture, the operator, the location and/or orientation of inspection system 104 during image capture, and the target identifier information…”; (Scanlon, [col. 12, ln. 26-29]), “Chemical analysis unit 1008 may produce a gas concentration output that may optionally be incorporated within the header file appended to, collocated, or associated with the captured image file data”; (Scanlon. [col. 18, ln. 20-27]), “The calculation result may be based on the average value as an estimate, because determining the 
to store attribute information of each piece of equipment (Scanlon, [col. 7 ln. 66 - col. 8, ln. 8]), “Consequently as an example, using one or more of these techniques with inspection system 104, sufficient information may be gathered to identify the specific location, orientation, etc. for obtaining future images of a desired area or object of interest. As an example, image comparisons, image subtraction or differentiation, or other types of imaging techniques (e.g., over various time periods) may be performed as would be understood by one skilled in the art by using the position information, orientation, distance, and/or other information gathered by and 
Scanlon teaches determining an inspection position in operation, identifying an inspection target in operation and capturing inspection information (see col. 14, ln. 21-24), but Scanlon does not explicitly teach: 
to diagnose a sign of a failure of the equipment by comparing the estimated installing environment of the equipment with a threshold, and to correct the threshold to be used for comparison with the installing environment of the equipment, according to an attribute value of attribute information of the equipment.

However Ciasulli teaches: 
to diagnose a sign of a failure of the equipment by comparing the estimated installing environment of the equipment with a threshold, and to correct the threshold to be used for comparison with the installing environment of the equipment, according to an attribute value of attribute information of the equipment (Ciasulli, [0219]), “the analytics system 400 may be configured to determine whether environmental factors, such as ambient temperatures, are contributing to fault codes being triggered that, without the environmental factors, would not be triggered. In the event external data indicates that an environmental factor 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the object of interest in Scanlon to include the diagnose and threshold limitations as taught by Ciasulli. The motivation for doing this would have been to 

Referring to Claim 2, the combination of Scanlon in view of Ciasulli teaches the installing environment estimation device according to claim 1. Scanlon further teaches: 
wherein the processing circuitry stores installing environment estimation information that associates, to an environment item indicating the installing environment of the equipment, an apparatus to collect data which is to be used for estimation of the environment item, and a feature quantity which is to be extracted from the data collected by the apparatus, and extracts the feature quantity of the data by referring to the installing environment estimation information (Scanlon, [col. 7 ln. 66 - col. 8, ln. 8]); (Scanlon, [col. 9, ln. 43-64]); (Scanlon, [col. 19, ln. 30-39]).

Referring to Claim 3, the combination of Scanlon in view of Ciasulli teaches the installing environment estimation device according to claim 1. Scanlon further teaches: 
wherein the processing circuitry 
stores attribute information of each piece of equipment (Scanlon, [col. 7 ln. 66 - col. 8, ln. 8]). 
Scanlon teaches determining an inspection position in operation, identifying an inspection target in operation and capturing inspection information (see col. 14, ln. 21-24), but Scanlon does not explicitly teach: 
corrects the feature quantity of the data according to an attribute value of attribute information of the equipment, the feature quantity of the data being extracted by analyzing the acquired data.

However Ciasulli teaches: 
corrects the feature quantity of the data according to an attribute value of attribute information of the equipment, the feature quantity of the data being extracted by analyzing the acquired data (Ciasulli, [0192]), “the analytics system 400 could refine the health metric module based on this feedback data. Specifically, the feedback data may cause the analytics system 400 to add or remove a failure to or from the set of failures from block 502 of FIG. 5A, modify a weight applied to an output of a given failure model, and/or adjust a particular predictive algorithm utilized to predict a likelihood of a given failure occurring, among other examples. In another instance, the analytics system 400 may update the health metric module so as to prioritize a type of action over others if the health metric”; (Ciasulli, [0149] [0184]-[0185]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the object of interest in Scanlon to include the diagnose and threshold limitations as taught by Ciasulli. The motivation for doing this would have been to improve the method of providing a secure recordation of inspection data and using the information to perform calculations to determine safe operating parameters of the inspected equipment in Scanlon (see col. 2, ln. 1-13) to efficiently include the results of more accurate asset-level health metric (see Ciasulli par. 0022).



Referring to Claim 4, the combination of Scanlon in view of Ciasulli teaches the installing environment estimation device according to claim 1. Scanlon teaches a warning from the inspection system may be provided to the operator in the form of a visible and/or audible warning (see col. 16, ln. 9-11), but Scanlon does not explicitly teach:  
wherein the processing circuitry recommends a method of data collection performed by the apparatus to a user who operates the apparatus, based on the installing environment of the estimated equipment.

However Ciasulli teaches: 
wherein the processing circuitry recommends a method of data collection performed by the apparatus to a user who operates the apparatus, based on the installing environment of the estimated equipment (Ciasulli, [0223]-[0224]), “the output system 108 may display a selectable "preferences" element or the like that, once selected, allows the user to override the analytics system 400's recommended handling of some or all fault codes for the given asset…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the warnings in Scanlon to include the recommendation limitation as taught by Ciasulli. The motivation for doing this would have been to improve the method of providing a secure recordation of inspection data and using the information to perform calculations to determine safe operating parameters of the inspected equipment in Scanlon (see col. 2, ln. 1-13) to efficiently include the results of reducing false positives (see Ciasulli par. 0196).



Referring to Claim 5, the combination of Scanlon in view of Ciasulli teaches the installing environment estimation device according to claim 1. Scanlon teaches a warning from the inspection system may be provided to the operator in the form of a visible and/or audible warning (see col. 16, ln. 9-11), but Scanlon does not explicitly teach:  
wherein the processing circuitry recommends a maintenance method of the equipment to a maintenance personnel member of the equipment, based on the installing environment of the estimated equipment.

However Ciasulli teaches: 
wherein the processing circuitry recommends a maintenance method of the equipment to a maintenance personnel member of the equipment, based on the installing environment of the estimated equipment (Ciasulli, [0171]), “the analytics system 400 may generate a list of one or more recommended actions that may help increase the health metric. For instance, a recommended action may be to repair a particular subsystem of the asset 200, to operate the asset 200 according to certain operating conditions”; (Ciasulli, [0202]), “a user may select the action icon 804 to obtain a list of recommended actions that may be performed to try to fix the cause of the fault alert 802”; (Ciasulli, [0252]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the warnings in Scanlon to include the recommendation limitation as taught by Ciasulli. The motivation for doing this would have been to improve the method of providing a secure recordation of inspection data and using the information to perform calculations to determine safe operating parameters of the inspected equipment in Scanlon (see col. 2, ln. 1-13) to efficiently include the results of allowing for more efficacious preventative action (see Ciasulli par. 0023).

Referring to Claim 6, the combination of Scanlon in view of Ciasulli teaches the installing environment estimation device according to claim 1. Scanlon teaches a warning from the inspection system may be provided to the operator in the form of a visible and/or audible warning (see col. 16, ln. 9-11), but Scanlon does not explicitly teach:  
wherein the processing circuitry corrects the estimated installing environment of the equipment.

However Ciasulli teaches: 
wherein the processing circuitry corrects the estimated installing environment of the equipment (Ciasulli, [0219]), “the analytics system 400 may be configured to adjust response patterns to account for the influence of environment-dependent data. In particular, the analytics system 400 may be configured to determine whether environmental factors, such as ambient temperatures, are contributing to fault codes being triggered that, without the environmental factors, would not be triggered. In the event external data indicates that an environmental factor is influencing the triggering of a fault code, the analytics system 400 may be configured to suppress the fault code. For example, external weather data may indicate that the ambient temperature is relatively high, which may contribute to the triggering of a temperature-based fault code. The analytics system 400 may suppress such a fault code based at least on the external weather data”; (Ciasulli, [0247]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the warnings in Scanlon to include the suppression limitation as taught by Ciasulli. The motivation for doing this would have been to improve the method of providing a secure recordation of inspection data and using the information to perform calculations to determine safe operating parameters of the inspected equipment in Scanlon (see 

Referring to Claim 7, the combination of Scanlon in view of Ciasulli teaches the installing environment estimation device according to claim 1. Scanlon teaches gathering sufficient information to identify the specific location, orientation, etc. for obtaining future images of a desired area or object of interest (see col. 7, 67 - col. 8, ln. 3), but Scanlon does not explicitly teach:  
wherein the processing circuitry performs control so as to schematically display the estimated installing environment of the equipment.

However Ciasulli teaches: 
wherein the processing circuitry performs control so as to schematically display the estimated installing environment of the equipment (Ciasulli, [0067]), “data sources 110 include environment data sources…Examples of environment data sources include weather-data servers, global navigation satellite systems (GNSS) servers, map-data servers, and topography-data servers that provide information regarding natural and artificial features of a given area”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the warnings in Scanlon to include the suppression limitation as taught by Ciasulli. The motivation for doing this would have been to improve the method of providing a secure recordation of inspection data and using the information to perform calculations to determine safe operating parameters of the inspected equipment in Scanlon (see col. 2, ln. 1-13) to efficiently include the results of performing analytics on the environmental conditions in which the asset is operated (see Ciasulli par. 0026).

Referring to Claim 8, the combination of Scanlon in view of Ciasulli teaches the installing environment estimation device according to claim 1. Scanlon further teaches: 
wherein the apparatus is a sensor mounted in a mobile terminal carried by a maintenance personnel member or a camera mounted in the mobile terminal carried by the maintenance personnel member (Scanlon, [col. 5, ln. 8-10), “Inspection system 104 may optionally include an extendable boom 116 that may support and/or contain one or more sensors 118 as disclosed herein”; (Scanlon. [col. 10, ln. 46-61]); (Scanlon, [col. 2, ln. 5]). 

Referring to Claim 9, Scanlon teaches: 
A non-transitory computer readable medium recorded with a program which causes a computer to execute (Scanlon. [col. 6, ln. 37-49]), “Management unit 220 includes a processor 230 and a processor memory 232, such as a suitably programmed microcomputer. Processor 230 controls communications within inspection system 104 and may perform computations to implement inspection algorithms. Processor memory 232 may be implemented in one or more technologies including a Random Access Memory (RAM), Read Only Memory (ROM), a magnetic disc, an optical disc, or other data storage and retrieval mediums. Processor 230 reads and executes instructions contained within processor memory 232 to operate inspection system 104, for example, to perform computations and communicate within inspection system 104”:
an acquisition process of acquiring data collected by a portable apparatus and concerning equipment being a monitoring target (Scanlon, [col. 4, ln. 53-57]), “an inspection station 100, in accordance with an embodiment of the present invention, where an inspector 102 is operating an inspection system 104 to examine (e.g., view on a display 120 an image received 
an extraction process of analyzing the data acquired by the acquisition process, and thereby extracting a feature quantity of the data; an estimation process of collating the feature quantity of the data which is extracted by the extraction process with a classification model being set in advance for each item of the feature quantity of an individual apparatus, and thereby estimating an installing environment of the equipment (Scanlon, [col. 9, ln. 42-64]), “the identifying (e.g., authenticating) information may be included in a header file appended to, collocated, or associated with the captured image file data. The header and/or embedded information may include any information related to the captured image or the current state of inspection system 104, including the date and/or time of image capture, the operator, the location and/or orientation of inspection system 104 during image capture, and the target identifier information…”; (Scanlon, [col. 12, ln. 26-29]), “Chemical analysis unit 1008 may produce a gas concentration output that may optionally be incorporated within the header file appended to, collocated, or associated with the captured image file data”; (Scanlon. [col. 18, ln. 20-27]), “The calculation result may be based on the average value as an estimate, because determining the target's emissivity may be difficult for the operator at the target's location. The 
an attribute information storage process of storing attribute information of each piece of equipment (Scanlon, [col. 7 ln. 66 - col. 8, ln. 8]), “Consequently as an example, using one or more of these techniques with inspection system 104, sufficient information may be gathered to identify the specific location, orientation, etc. for obtaining future images of a desired area or object of interest. As an example, image comparisons, image subtraction or differentiation, or other types of imaging techniques (e.g., over various time periods) may be performed as would be understood by one skilled in the art by using the position information, orientation, distance, and/or other information gathered by and stored within inspection system 
Scanlon teaches determining an inspection position in operation, identifying an inspection target in operation and capturing inspection information (see col. 14, ln. 21-24), but Scanlon does not explicitly teach: 
a failure sign diagnosis process of diagnosing a sign of a failure of the equipment by comparing the installing environment of the equipment which is estimated by the estimation process, with a threshold, and correcting the threshold to be used for comparison with the installing environment of the equipment, according to an attribute value of attribute information of the equipment.

However Ciasulli teaches: 
a failure sign diagnosis process of diagnosing a sign of a failure of the equipment by comparing the installing environment of the equipment which is estimated by the estimation process, with a threshold, and correcting the threshold to be used for comparison with the installing environment of the equipment, according to an attribute value of attribute information of the equipment (Ciasulli, [0219]), “the analytics system 400 may be configured to determine whether environmental factors, such as ambient temperatures, 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ritter et al. (US 10657450 B2) – A computer-based system and method for developing an optimized step-by-step procedure for servicing a monitored machine using case-based reasoning based on an analysis of stored machine specifications (including warranty information) and using other rules based on an analysis of sensor data received through a telematics system from sensors equipped on the machine. The system generates an optimized service procedure based on previously collected and real time information to enable service to be performed more efficiently.

D'Amelia (US 20200380433 A1) – This disclosure relates to techniques for controlling hazardous conditions and workflows at various sites, such as residential or commercial buildings. A logistics platform can include functionality for monitoring the hazardous conditions, which can include hazardous biological or chemical conditions, associated with the sites. Dynamic models can be generated for controlling workflows related to managing the hazardous conditions. Inputs can be received at the logistics platform from monitoring equipment that includes sensors that enable real-time tracking of the hazardous conditions. 

Goldstein et al. (US 20170161659 A1) – Disclosed herein is a computer architecture and software that is configured to modify data intake operation at an asset-monitoring system based on a predictive model. In accordance with the present disclosure, the asset-monitoring system may execute a predictive model that outputs an indicator of whether at least one event from a group of events (e.g., 

Scarpellini et al. (Asset Assessment Method in A MV Predictive Model to Estimate the Asset Status) – In the paper, a smart computational technique able to consider the impact of the environmental and operational conditions on the health index calculation will be proposed. The combination of this new method with the usage of innovative sensors (IoT) and digital systems allow to include the "real" operative conditions of the apparatus in the update of the health status and to provide more "realistic" Probability of Failure and the Residual Useful Life for the Medium Voltage equipment in Oil and Gas and chemical applications. The use of digital asset management models to monitor the asset status and the availability of data analytics methods, drives the asset maintenance strategy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624